DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered as to the point that Maeda et al. (US 2010/0193726), Araki et al. (US 2018/0043431) and Saito et al. (US 2018/0200787) do not teach that the soft magnetic metal particles contain an amorphous phase and a crystalline phase, the crystalline phase at 50 vol% or less but are moot based on the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (U.S. Patent Application Publication 2010/0193726, hereafter Maeda ‘726) in view of Hakim et al. (“Effect of structural parameters on soft magnetic properties of two phase nanocrystalline alloy of Fe73.5Cu1Ta3Si13.5B9”, hereafter Hakim) and Saito et al. (U.S. Patent Application Publication 2018/0200787, hereafter Saito ‘787).
Claim 1: Maeda ‘726 teaches a method of coating particles (abstract) comprising:
	a heat treatment step of heating soft magnetic metal particles (abstract, Fig. 5, claim 7, [0074]) where the heating is at a temperature of 400°C or more and less than 900°C for 1 hour ([0074], [0129]); and
	a film forming step of forming an insulating film at surfaces of the soft magnetic metal particles (abstract, Fig. 5, claim 1, [0088]), where the forming can be performed by chemical vapor deposition ([0088]).
	Maeda ‘726 further teaches that the magnetic metal particles can be iron based particles (abstract).

	With respect to claim 1, Maeda ‘726 does not explicitly teach that the heating step is within a temperature range of 100°C or higher and 500°C or lower.
	However, the claimed temperature range of 100°C or higher and 500°C or lower is obvious over the temperature range of 400°C or more and less than 900°C taught by Maeda ‘726 because they overlap. See MPEP 2144.05.

	With respect to claim 1, Maeda ‘726 does not explicitly teach that the heat treatment step is under a pressure of 100 Pa or less, and that the soft magnetic metal particles contain an amorphous phase and a crystalline phase, wherein the soft magnetic metal particles contain the amorphous phase at 50 vol % or more, and wherein the soft magnetic metal particles contain the crystalline phase at 50 vol % or less.
However, Hakim teaches a particle method for iron based soft magnetic metal particles (abstract, Introduction paragraph 3). Hakim teaches that the soft magnetic metal particles can be two phase nanocrystalline particles comprising an amorphous matrix phase with crystalline phases in the matrix (abstract, Introduction paragraph 3), where the amorphous phase has a volume fraction of about 71% (Results and Discussion paragraph 1), and, therefore, the crystalline phase volume fraction is about 29%. Hakim teaches that this nanocrystalline structure has superior soft magnetic properties (abstract, Introduction paragraph 1). Both Hakim and Maeda ‘726 and Hakim teaches particle methods for iron based soft magnetic metal particles (‘726, abstract, claim 1, Fig. 5; Hakim, abstract, Introduction paragraph 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the soft magnetic metal particles comprising two phase nanocrystalline particles comprising an amorphous matrix phase with crystalline phases in the matrix, where the amorphous phase has a volume fraction of about 71% and the crystalline phase volume fraction is about 29% taught by Hakim as the iron based soft magnetic particles used in the method taught by Maeda ‘726 because this nanocrystalline structure has superior soft magnetic properties, as taught by Hakim.
With respect to claim 1, the modified teachings of Maeda ‘726 do not explicitly teach that the heat treatment step is under a pressure of 100 Pa or less.
Saito ‘787 teaches a method of coating particles (abstract) comprising coating an iron based soft magnetic particle with an insulating layer (abstract), and heat treating the soft magnetic particles ([0019]). Saito ‘787 teaches that the heat treatment can be performed under a reduced pressure atmosphere with a pressure lower than standard atmospheric pressure (less than 1 atm) ([0108]). Both Saito ‘787 and Maeda ‘726 teach method of coating particles (abstract) comprising coating an iron based soft magnetic particle with an insulating layer (‘726, abstract; ‘787, abstract), and heat treating the soft magnetic particles (‘726, abstract, Fig. 5, claim 7, [0074]; ‘787, [0019]).
The modified teachings of Maeda ‘726 are silent with respect to the pressure of the heat treatment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the heat treatment pressure of lower than standard atmospheric pressure taught by Saito ‘787 as the pressure of the heat treatment in the method taught by the modified teachings of Maeda ‘726 because it is a suitable pressure for heat treating iron based soft magnetic particles, as taught by Saito ‘787.
Further, it would have been a simple substitution that would have yielded predictable results.

With respect to claim 1, the modified teachings of Maeda ‘726 do not explicitly teach that the heat treatment step is under a pressure of 100 Pa or less. 
However, the claimed pressure range of 100 Pa or less is obvious over the pressure range of lower than standard atmospheric pressure taught by the modified teachings of Maeda ‘726 because they overlap. See MPEP 2144.05.

	Claim 3: Maeda ‘726 teaches that the particles can have an average particle size of 5 µm to 500 µm ([0020]).
	With respect to claim 3, the modified teachings of Maeda ‘726 do not explicitly teach that the magnetic metal particles have an average particle diameter of 0.1 µm or more and 50.0 µm or less.
	However, the claimed average particle diameter range of 0.1 µm or more and 50.0 µm or less is obvious over the particle size range of 5 µm to 500 µm taught by Maeda ‘726 because they overlap. See MPEP 2144.05.

	Claim 5: With respect to claim 5, the modified teachings of Maeda ‘726 do not explicitly teach that the heating step and the film forming step are performed in a temporally overlapping manner.
	However, the claimed method differs from the method taught by the modified teachings of Maeda ‘726 only in the order of processing steps, and it has been held that the selection of any order of processing steps is obvious in the absence of new or unexpected results. See MPEP 2144.04.IV.C.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. ‘726 in view of Hakim et al. and Saito et al. ‘787 as applied to claim 1 above, and further in view of Thompson et al. (U.S. Patent Application Publication 2016/0308405, hereafter ‘405).
	The modified teachings of Maeda ‘726 teach the limitations of claim 1, as discussed above. With respect to claim 4, they do not explicitly teach that the chemical vapor deposition method is an atomic layer deposition method.
	Thompson ‘405 teaches a method of coating magnetic particles (abstract, [0019]). Thompson ‘405 teaches that chemical vapor deposition and atomic layer deposition are functional equivalents for the purposes of coating the magnetic particles ([0019]). Both Thompson ‘405 and Maeda ‘726 teach methods of coating magnetic particles (‘726, abstract, claim 1, Fig. 5; ‘405, abstract, [0019]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the atomic layer deposition taught by Thompson ‘405 for the chemical vapor deposition used in the method taught by the modified teachings of Maeda ‘726 because chemical vapor deposition and atomic layer deposition are functional equivalents for the purposes of coating magnetic particles, as taught by Thompson ‘405.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
 For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/

/SHAMIM AHMED/Primary Examiner, Art Unit 1713